Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2015/0121636) to Hui et al.
Regarding independent claim 21, Hui et al. discloses providing a scrubber (20) extending from within the mouth (11) of a suction cleaner (10) (See FIG. 1): scrubbing debris on the pool bed using the scrubber (See paragraph [0017] and [0047]); wherein debris which is agitated by the scrubber is sucked by the suction at the mouth (See paragraph [0047]).
Regarding claim 22, Hui et al. discloses dragging the scrubber (20) as the suction cleaner (10) moves (See paragraph [0017]).





Rejections 35 U.S.C. § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2015/0121636) to Hui et al.
Regarding claim 23, Hui et al. is silent regarding lifting the scrubber over a protrusion on the pool bed as the suction cleaner moves over the protrusion. However, in paragraph [0033] of Hui et al. teaches that the bristles (24) of the scrubber (20) moves into side walls and objects in the process of removing dirt from the surfaces. It would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to provide spring mechanisms to lift the scrubber (20) over objects to facilitate removal of debris from the surface. 
Regarding claim 24, Hui et al. is silent regarding lowering the scrubber into a crevice on the pool bed as the suction cleaner moves over the crevice. However, in paragraph [0033] of Hui et al. teaches that the bristles (24) of the scrubber (20) moves into side walls and objects in the process of removing dirt from the surfaces. It would have been obvious for one of ordinary skill in the art at the time before the filing of the invention the lower the scrubber (20) reach lower surfaces to facilitate removal of debris from the surface. 

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication (2017/0284116) to Gopalan et al. discloses a pool cleaner (10) including a scrubber (66) that removes debris from pool surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723